Citation Nr: 0418512	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left lung disorder, 
to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In June 2003, the Board remanded 
this case for additional development.  Following the 
completion of evidentiary development, the RO issued a 
supplemental statement of the case in January 2004 and the 
case now returns to the Board for appellate review.  

The Board notes that a Decision Review Officer (DRO) decision 
issued in March 2004 by the RO in Louisville, Kentucky, 
granted service connection for keratotic lesions, basal cell 
carcinoma, and assigned a 10 percent evaluation, effective 
May 22, 1998.  This is a complete grant of the benefit sought 
on appeal by the veteran and as such, this issue is no longer 
before the Board. 

The issue of entitlement to service connection for a left 
lung disorder, to include as due to exposure to herbicide 
agents is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that his left lung disability, to 
include neurofibroma and granulomas, was caused by his active 
duty military service, including gas chamber training, 
smoking, and exposure to herbicides, to include Agent Orange, 
while serving in Vietnam.  As such, he contends that he is 
entitled to service connection.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. 

The Board finds that another remand is necessary to ensure 
complete compliance with the VCAA and its implementing 
regulations.  Specifically, pursuant to  38 C.F.R. 
§ 3.159(c)(4)(i), the duty to assist includes providing the 
veteran with a medical examination or obtaining a medical 
opinion when VA determines it is necessary to decide the 
claim.  In this case, the veteran was afforded a VA 
examination in December 2003.  The examiner reviewed the 
claims file and the veteran's related history.  Thereafter, 
he opined that the veteran's neurofibroma was unlikely due to 
"service exposure."  However, the veteran's service medical 
records reveal that on a January 1971 examination a chest X-
ray showed that the veteran had a two centimeter calcified 
area at the periphery of his right, middle, lung field 
compatible with old, healed granulomatus disease.  
Furthermore, recent VA treatment records indicate that the 
veteran has bilateral granulomas on his lungs.  The December 
2003 examination report does not speak to the significance, 
if any, of the in-service findings.  As such, a remand is 
necessary to obtain an examination to clarify the veteran's 
current diagnoses and to obtain an opinion as to whether any 
of the veteran's existing left lung disorders, to include 
neurofibroma and granulomas, are directly attributable to the 
veteran's active duty military service.  Additionally, while 
on remand, the chest X-ray taken in January 1971 should be 
obtained for consideration, as well as any other outstanding 
records of relevant medical treatment.



Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claims, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  

2.  The RO should request the veteran's 
January 1971 chest X-ray from appropriate 
sources, to include the National 
Personnel Records Center (NPRC) or 
alternate sources, or via reconstruction.  
A response, negative or positive should 
be documented in the claims file.  
Requests must continue until the RO 
determines that the record sought do not 
exist or that further efforts to obtain 
those record would be futile.  

3.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for any left lung disorder.  
The RO should take the appropriate steps 
to obtain identified records not already 
associated with the claims file.  

4.  After the above has been accomplished 
and all obtained documents are associated 
with the claims file, the veteran should 
be afforded a VA examination by a 
physician with the appropriate expertise 
to determine the nature of the veteran's 
existing left lung disorders.  The claims 
folders must be made available to, and 
reviewed by, the examiner.  Any and all 
indicated evaluations, studies, and 
tests, to include X-rays, deemed 
necessary by the examiner should be 
conducted.  The examining physician 
should set forth the veteran's current 
diagnosis(es) and offer an opinion 
regarding whether it is "likely", 
"unlikely", or "at least as likely as 
not" that each currently diagnosed left 
lung disorder, to include any existing 
neurofibroma and granulomas, is causally 
related to in-service findings such as 
noted in the January 1971 service 
examination, or, whether each currently 
identified lung disability is otherwise 
causally related to the veteran's active 
duty military service.  
A complete rationale for any opinion 
expressed must be provided.  

5.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

